Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to an imaging apparatus and, more particularly, to an imaging apparatus, an imaging method, and an imaging system capable of detecting a focus for capturing a speckle image.

Prior art was found for the claims as follows:
Deichmann Nikolaj et al. [US 20130218531 A1: already of record] discloses the following claim limitations:
 1. An imaging apparatus (i.e. FIG. 7 shows an example of a setup for scanning a location using a first and a Second light source- ¶0363), comprising: 
a coherent light source (i.e. The first light source 721 may be a monochromatic laser- ¶0424) configured to irradiate an imaging object with coherent light (i.e. a physical model 724 placed on this scan plate is within this scan volume and the physical model can be illuminated by light from the first light source 721 and from the second light source 722- ¶0424); 
a first imaging sensor configured to capture (i.e. camera 7231- fig. 7) a first speckle image obtained from scattered light of the imaging object irradiated with the coherent light (i.e. The first set of cameras 7231, 7232 are arranged such that their photosensitive elements 7321, 7322 can receive light from the scan volume, such as light reflected from the physical model 724 placed on the scan plate 7241- ¶0424); 
a second imaging sensor configured to capture (i.e. camera 7232- fig. 7) a second speckle image obtained from the scattered light of the imaging object irradiated with the coherent light (i.e. The first set of cameras 7231, 7232 are arranged such that their photosensitive elements 7321, 7322 can receive light from the scan volume, such as light reflected from the physical model 724 placed on the scan plate 7241- ¶0424);
circuitry configured to:
combine the first speckle image and the second speckle image to generate a speckle combined image (i.e. The system may be configured such that the 3D digital representations comprising geometrical data is acquired before the 2D digital representation comprising textural data- ¶0427… The 2D images of the 2D digital representation comprising textural data may be registered into the 3D model one by one, or the textural data from the one or more 2D digital representations may be combined to provide a 3D models feature which then can be applied to the 3D digital representations comprising geometrical data- ¶0430).
However, Nikolai does not teach explicitly:
	measure a luminance distribution of a speckle in the first speckle image;
	correct, based on luminance values of the first speckle image and the second speckle image, a luminance value of the speckle combined image such that a luminance distribution of the speckle combined image is uniform.
In the same field of endeavor, Lee Chang-min et al. [US 20140153820 A1: already of record] discloses:
	measure a luminance distribution (i.e. histogram- figs. 2) of a speckle in the first speckle image; correct, based on luminance values of the first speckle image and the second speckle image, a luminance value of the speckle combined image such that a luminance distribution of the speckle combined image is uniform(i.e. Referring to FIG. 2A, the image to which a filtering is not applied is very dark, and, in the histogram below the image, it is seen that most of the brightness information is contained in a dark region. Referring to FIG. 2B, however, the image to which a filtering is applied is brighter than the image of FIG. 2A, and in the histogram below the image in FIG. 2B, it is seen that brightness information is uniformly distributed over the entire region of the histogram. In this way, when the brightness information is uniformly distributed over the entire region of the histogram, a dynamic range compression may be effectively performed, and as a result, a good result may be obtained- ¶0050… The image processing apparatus may further include a halo artifact reducing unit configured to process an entire brightness of the combined image to be uniform and generate the estimated illuminance therefrom- ¶0022).
	Claim 11, method claim 11 corresponds to apparatus claim 1, and therefore Nikolai and Lee teach the same limitations as listed above.
Claim 6, apparatus claim 6 is drawn to the apparatus using/performing the same method as claimed in claim 11. Therefore apparatus claim 6 corresponds to method claim 11, and is rejected for the same rationale as used above.
 
Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claim 1, “display, on a display screen, the measured luminance distribution superimposed on the first speckle image”.
In claim 6, “a display screen configured to display the measured luminance distribution superimposed on the first speckle image”.
In claim 11, “displaying, on a display screen, by the circuitry, the measured luminance distribution superimposed on the first speckle image”.
These features are not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488